DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “SiOx” wherein “x” is not defined. The claimed specification recites silicone dioxide and silicon oxide and it is unclear if the term “x” is a number 1 or 2 ?. Clarification and/or correction are/is required. 
Claim 4 recites the limitations “wherein the adhesive strength of the film”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
The examiner suggests the amendment of claim 4, by reciting “wherein the multi-layer film has an adhesive strength of from -------- to -------".
Claim 5 recites the limitations “wherein the seal strength of the packaging”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.

Claims 2-3, 6-10 and 12-18 are dependent upon based claims. Therefore, these claims are rejected as well.
Allowable Subject Matter
3	Claims 1-18 would be allowable if the claims overcome the rejection under 112, second paragraph. The prior art of record do not teach or disclose the limitations of the instant claims in which the barrier layer is formed from a polyester provided with silicon oxides as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EISA B ELHILO/Primary Examiner, Art Unit 1761